33 So.3d 831 (2010)
CITICAPITAL COMMERCIAL CORPORATION, Appellant,
v.
Richard SCHLESINGER and Ceebraid-Signal Florida Management Ltd., Appellees.
No. 4D09-298.
District Court of Appeal of Florida, Fourth District.
May 5, 2010.
Mark W. Rickard of Jacobson, Sobo & Moselle, Plantation, for appellant.
Jonathan C. Chane of Greenberg Traurig, P.A., West Palm Beach, for appellees.
PER CURIAM.
Affirmed. See Applegate v. Barnett Bank of Tallahassee, 377 So.2d 1150 (Fla. 1979).
GROSS, C.J., POLEN and LEVINE, JJ., concur.